Lawton J.
(dissenting). I respectfully dissent. The trial court’s utilization of the phrase "reasonable degree of certainty” in defining "reasonable doubt” is improper as it establishes a lesser standard of proof required for conviction (see, People v La Rosa, 112 AD2d 954; People v Morris, 100 AD2d 600, 601; People v Forest, 50 AD2d 260, 262). Compounding this error the trial court after enunciating the lesser "reasonable certainty” standard stated that if the People fail to meet this burden "then the defendant is entitled to the benefit of the reasonable doubt and to acquittal.” Implicit in this is the charge that the jury must convict if the prosecutor proves defendant guilty beyond a reasonable certainty. Such an erosion of the constitutional reasonable doubt standard should not be sanctioned (see, People v Cotto, 28 AD2d 1116, 1117).
*978Further aggravating this error, the trial court in discussing reasonable doubt erroneously charged the jury that each juror had to come up with substantial reasons for his or her doubt and be able to explain it to the other jurors. Such a charge further diminishes the reasonable doubt standard (see, People v La Rosa, supra; People v Balian, 49 AD2d 94). The combination of these errors, though not excepted to by defendant, mandates that defendant be granted a new trial in the interests of justice (see, People v Lanni, 73 AD2d 538). (Appeal from judgment of Chautauqua County Court, Adams, J. — manslaughter, first degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Schnepp, JJ.